Name: Commission Regulation (EC) No 1446/2004 of 13 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  tariff policy
 Date Published: nan

 14.8.2004 EN Official Journal of the European Union L 267/1 COMMISSION REGULATION (EC) No 1446/2004 of 13 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 14 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 13 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 92,6 999 92,6 0709 90 70 052 78,8 999 78,8 0805 50 10 382 55,0 388 51,3 508 46,6 524 62,3 528 60,2 999 55,1 0806 10 10 052 95,4 204 87,5 220 100,7 400 179,8 624 139,6 628 137,6 999 123,4 0808 10 20, 0808 10 50, 0808 10 90 388 76,7 400 104,4 404 117,3 508 69,7 512 88,3 528 108,5 720 46,7 800 167,5 804 77,2 999 95,1 0808 20 50 052 141,8 388 95,3 528 87,0 999 108,0 0809 30 10, 0809 30 90 052 150,2 999 150,2 0809 40 05 052 101,8 066 32,0 093 41,6 094 33,4 400 240,6 624 135,6 999 97,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.